                                                                   ORDERED ACCORDINGLY.


                                                                       Dated: March 14, 2019




                                                                   _________________________________
                                                                   Brenda K. Martin, Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 02:18-bk-12041-BKM
 Driving, Inc.,

                Debtor.

 THE BANCORP BANK,                              ORDER GRANTING STIPULATION TO
                                                CONTINUE HEARING AND RESPONSE
                Movant,                         DEADLINE RE: THE BANCORP BANK’S
                                                MOTION FOR RELIEF FROM
 v.                                             AUTOMATIC STAY

 Bob Bondurant School of High Performance Hearing Date:         March 19, 2019
 Driving, Inc.,                           Hearing Time:         1:30 p.m.
                                          Location:             230 North 1st Avenue
                Respondent.                                     7th Floor, Courtroom 701
                                                                Phoenix, AZ 85003


          Having reviewed and considered the Stipulation to Continue Hearing and Response

 Deadline Re: The Bancorp Bank’s Motion for Relief from Automatic Stay (“Stipulation”) [ECF

 No. 197] filed by Movant, The Bancorp Bank and Respondent, Bob Bondurant School of High

 Performance Driving, Inc., and good cause appearing,

          IT IS HEREBY ORDERED granting the Stipulation;

          IT IS FURTHER ORDERED vacating the hearing set for March 19, 2019 at 1:30

 p.m.; and rescheduling the hearing to April 18, 2019 at 11:00 a.m.;




 {00156795}
Case 2:18-bk-12041-BKM         Doc 199 Filed 03/14/19 Entered 03/14/19 15:07:38                Desc
                                Main Document Page 1 of 2
         IT IS FURTHER ORDERED continuing Respondent’s deadline to respond to The

 Bancorp Bank’s Motion for Relief from Automatic Stay to three (3) days prior to the continued

 Hearing.



                                  DATED AND SIGNED ABOVE




 {00156795}                             -2-
Case 2:18-bk-12041-BKM        Doc 199 Filed 03/14/19 Entered 03/14/19 15:07:38            Desc
                               Main Document Page 2 of 2
